DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-10, 16-22, 24-25, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha (US 2014/0365226 A1, Applicant’s submitted IDS filed 12/19/2018), hereinafter “Sinha”, and in view of White et al. (US 2010/0095208 A1), hereinafter “White”. 

As per claim 1, Sinha teaches a non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising 
“obtain a first set of data corresponding to one or more interactions between a user of the electronic device and a digital assistant on the electronic device” at [0099];
(Sinha teaches the error detection module monitor actions taken by a user after the user cancels an action and/or dialogue with the digital assistant. For example, a user may ask the digital assistant to “Call Philippe” and the digital assistant may response by saying “Calling Phill”)
“obtaining a second set of data corresponding to one or more interactions between the user and an application on the electronic device” at [0099]-[0100], [0133]-[0134];
(Sinha teaches the user may quickly cancel the telephone call to Phil, and then proceed to manually initiate a telephone call with a contact named Philippe)
“store, by the electronic device, the first set of data and the second set of data” at [0101]-[0102];
(Sinha teaches the error analysis repository stored information about user interactions with the digital assistant, such as transcript of user’s input and the digital assistant’s outputs, a record of actions taken by the digital assistant, a record of user interactions with a user device, in response to a determination that an error or problem in the performing an action has occurred)

“receive, by the electronic device, a set of executable instructions from a remote electronic device” at [0063]-[0066];
(White teaches the user web browser requests tracking script 34 (i.e., “a set of executable instructions”) from a tracking server 30 (i.e., “a remote electronic device”))
“process based on the received set of executable instructions, by the electronic device, the first set of data and the second set of data to obtain a third set of data” at [0070]-[00073];
(White teaches web browser executes instructions in tracking script 34 to capture, process various types of user interactions data (i.e., “first set of data” and “second set of data”). Processed user interaction data (i.e., “third set of data”) is stored in the cache memory of the web browser application)
“transmit, by the electronic device, the third set of data to the remote electronic device” at [0075].
(White teaches the user’s web browser transmits cached user interaction data to a remote tracking server 30) 
	


As per claim 2, Sinha and White teach the medium of claim 1 discussed above. Sinha also teaches: wherein “the one or more interactions between a user and the digital assistant on the electronic device include a user input, and wherein obtaining the first set of data comprises obtaining data corresponding to the user input” at [0099].

As per claim 3, Sinha and White teach the medium of claim 2 discussed above. Sinha also teaches: wherein “the user input is a speech input” at [0099].

As per claim 4, Sinha and White teach the medium of claim 1 discussed above. White also teaches: wherein “obtaining the first set of data comprises obtaining data corresponding to an output provided by the digital assistant” at [0099].

As per claim 5, Sinha and White teach the medium of claim 1 discussed above. Sinha also teaches: wherein “obtaining the first set of data comprises obtaining data corresponding to one or more events associated with a session of the digital assistant” at [0099].

As per claim 6, Sinha and White teach the medium of claim 5 discussed above. Sinha also teaches: wherein “obtaining the first set of data comprises obtaining timing information corresponding to at least one event of the one or more events” at [0088].

As per claim 7, Sinha and White teach the medium of claim 1 discussed above. Sinha also teaches: wherein “the second set of data includes data corresponding to at least one of: creation of data item, deletion of a data item, modifications to a data item, transmission of a data item, start of an operation, cancelation of an operation, completion of an operation, or any combination thereof” at [0099]-[0100].

As per claim 8, Sinha and White teach the medium of claim 1 discussed above. Sinha also teaches: wherein “the second set of data includes data corresponding to a user intent” at [0099]-[0100].

As per claim 9, Sinha and White teach the medium of claim 1 discussed above. Sinha also teaches: wherein “the application is at least one of: a calendar application, a reminder application, a timer application, an alarm application, a map application, a messaging application, a shopping application, a web browser, or any combination thereof” at [0064].

As per claim 10, Sinha and White teach the medium of claim 1 discussed above. Sinha also teaches: wherein “the application is associated with a domain of the digital assistant” at [0078]-[0085].
As per claim 16, Sinha and White teach the medium of claim 1 discussed above. White also teaches: wherein “processing the first set of data and the second set of data to obtain a third set of data comprises: aggregating a portion of the first set of data and a portion of the second set of data” at [0072].

As per claim 17, Sinha and White teach the medium of claim 1 discussed above. Sinha also teaches: “at the remote electronic device, determining whether the third set of data is indicative of a user-altered performance of a task: in accordance with a determination that the third set of data is indicative of a user- altered performance of a task: updating one or more components associated with the digital assistant; in accordance with a determination that the third set of data is not indicative of a user-altered performance of a task, foregoing updating the one or more components associated with the digital assistant” at [0102]-[0105].

As per claim 18, Sinha and White teach the medium of claim 17 discussed above. Sinha also teaches: wherein “updating one or more components associated with the digital assistant comprises creating a target test set based on the third set of data” at [0102]-[0105].

As per claim 19, Sinha and White teach the medium of claim 17 discussed above. Sinha also teaches: wherein “updating one or more components associated with the digital assistant comprises updating a ranking model associated with the digital assistant” at [0070], [0102]-[0105].
As per claim 20, Sinha and White teach the medium of claim 1 discussed above. Sinha also teaches: wherein “the electronic device is a computer, a set-top box, a speaker, a smart watch, a phone, or any combination thereof” at [0037].
	
Claims 21-22 recite similar limitations as in claim 1 and are therefore rejected by the same reasons.

As per claim 24, Sinha and White teach the medium of claim 1 discussed above. White also teaches: “the set of executable instructions specify a technique for processing the first set of data and the second set of data to obtain the third set of data” at [0096].

As per claim 25, Sinha and White teach the medium of claim 1 discussed above. White also teaches:  “the set of executable instructions include instructions for comparing a portion of the first set of data with a portion of the second set of data” at [0096].

As per claim 27, Sinha and White teach the medium of claim 1 discussed above. Sinha, as modified by White, also teaches “the set of executable instructions include instructions for identifying a similarity between a first task performed by the digital assistant and a second task performed by the application” at [0099]-[0103].   (Sinha teaches at [0099] that the error detection module 339 monitors actions taken by the user after the user cancels an action with the digital assistant. As a specific example,  a user may ask the digital assistant “Call Philippe,”, and the digital assistant may response by saying “Calling Phil” (e.g., because the digital assistant did not properly understand the speed input). The user may quickly cancel the telephone call to Phil, and then proceed to manually initiate a telephone call with a contact name Philippe. The error detection module 339 also learns correct actions to take in response to the post-cancellation interactions. For example, the digital assistant can learn that because the user ultimately initialed a telephone call with a contact named Philippe, the user’s input “Call Philippe” referred to that contact, rather than the “Phil” that was initially identified by the digital assistant. The error detection module 339 (i.e., the set of executable instructions) detects that the post-cancelation task is related to the pre-cancelation task by identifying the similarity between the first task perform by the digital assistant (i.e., “Calling Phil”) and the second task perform by the application (i.e., “manually  
	
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha and White as applied to claims 1-10, 16-22, 24-26 above, and further in view of Lee et al. (US 2015/0133049 A1), hereinafter “Lee”. 
As per claim 11, Sinha teaches the medium of claim 1 discussed above. Sinha does not explicitly teach: “determine, by the electronic device, whether a set of condition of the electronic device is met, in accordance with a determination that the set of condition is met, sent, to the remote electronic device, a request for the set of executable instructions; in accordance with a determination that the set of condition is not met, forgoing sending, to the remote electronic device, the request for the set of executable instructions” as claimed. However, Le teaches a method for downloading content including the step of: “determine, by the electronic device, whether a set of condition of the electronic device is met, in accordance with a determination that the set of condition is met, sent, to the remote electronic device, a request for the set of executable instructions; in accordance with a determination that the set of condition is not met, forgoing sending, to the remote electronic device, the request for the set of executable instructions” at [0116]. Thus, it would have been obvious to one of ordinary skill in the art to combine Lee with Sinha’s teaching in order to ensure that the device is able to receive the downloaded content without interruption.

As per claim 12, Sinha and Lee teach the medium of claim 11 discussed above. Sinha also teaches: wherein “processing the first set of data and the second set of data to obtain the third set of data comprises: determining, based on the set of executable instructions, that a portion of the first set of data and a portion of the second set of data are associated with the same request to the digital assistant” at [0102]-[0105].

Claims 13-15, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha and White as applied to claims 1-10, 16-22, 24-26 above, and further in view of Gruber et al.  (US 2013/0304758 A1, Applicant’s submitted IDS filed 12/19/2018), hereinafter “Gruber”.

As per claim 13, Sinha-White teaches the medium of claim 1 discussed above. Sinha does not explicitly teach “processing the first set of data and the second set of data to obtain the third set of data comprises: anonymizing, at the electronic device, the first set of data or the second set of data”. Gruber teaches an algorithm to clean the user’s voice input before transmitting to a remote device by removing/excluding user-specific context information from the voice input to protect user privacy at [0144]. Thus, it would have been obvious to one of ordinary skill in the art to combine Gruber with Sinha’s teaching in order to protect user’s privacy by anonymizing user-specific context information, as suggested by Gruber at [0144].

As per claim 14, Sinha-White and Gruber teach the medium of claim 13 discussed above. Gruber also teaches: wherein “anonymizing the first set of data or the 

As per claim 15, Sinha-White and Gruber teach the medium of claim 14 discussed above. Sinha also teaches: wherein “processing the first set of data and the second set of data to obtain a third set of data comprises: comparing, at the electronic device, a portion of the first set of data with a portion of the second set of data; and identifying, based on the comparison, a first result from the first set of data and a second result from the second set of data, wherein the first result is obtained by the digital assistant, and wherein the second result is a user-altered version of the first result” at [0102]-[0105].

As per claim 23, Sinha-White teaches the medium of claim 1 discussed above. Sinha does not explicitly teach “the set of executable instructions specify to exclude a portion of the first set of data and the second set of data from the third set of data”. However, Gruber teaches an algorithm to clean the user’s voice input before transmitting to a remove device by removing/excluding any offensive or sensitive phrases or words from the voice input at [0157], [0159]. Thus, it would have been obvious to one of ordinary skill in the art to combine Gruber with Sinha’s teaching in order to protect user’s privacy and detecting sensitive words related to illegal activities, as suggested by Gruber at [0157].





Response to Arguments
Applicant's arguments filed 5/18/2021 have been fully considered but they are not persuasive. The examiner respectfully traverses Applicant’s arguments.
Regarding claim 1, Applicant argued that Sinha and White, as combined, fails to teach “process based on the received set of executable instructions, by the electronic device, the first set of data and the second set of data to object a third set of data”. On the contrary, White teaches at [0068]-[0073] that the instructions in tracking script 34 for capturing, processing and storing user interaction data during a user’s browsing of webpage 24 executed by a standard web browser application. White teaches at [0068]-[0073] exemplary user interaction data include user’s interactions with a web page, with a web browser, or with an application  (i.e., “first set of data” and “second set of data”), which may be captured, processed and transmitted according to the instructions in tracking script 34 may include, but are not limited to: a user's movements and selections (such as mouse-clicks) of a pointing device such as a mouse or touchpad, scrolling, entry of text in or selection of menus, buttons, checkboxes, password fields, tables or SELECT fields, data related to the completion of forms or query boxes including initial values of form or text fields, which may include pixel coordinates of such form fields, and navigation (such as scrolling or clicking of links) while a user interacts with a webpage 24, for example. Additionally, one or more of: the network address, location, URL or identity of the host of the webpage 24 the user is browsing, the type and version of web browser application and operating system software the user is using, and the dimensions of the user's web browser viewing window, may also be incorporated in the user interaction data that is captured, processed and transmitted. White also teaches 
	Applicant further argued that “White is silent regarding any “digital assistant” and thus silent about “interactions between a user of the electronic device and a digital assistant”. On the contrary, the examiner relied on the Sinha reference for the teaching of “interactions between a user of the electronic device and a digital assistant”. Particularly, Sinha teaches at [0099] the error detection module monitor actions taken by a user after the user cancels an action and/or dialogue with the digital assistant. For example, a user may ask the digital assistant to “Call Philippe” and the digital assistant may response by saying “Calling Phill”. Furthermore, based on Applicant’s specification at [0038], which defines “[T]he terms “digital assistant,” “virtual assistant,” “intelligent automated assistant,” or “automatic digital assistant” refer to any information processing system that interprets natural language input in spoken and/or textual form to infer user intent, and performs actions based on the inferred user intent”, White’s web browser/web page is clearly a “digital assistant” because it receives user’s input, infers user intent and performs action based on the inferred user intent.
	Applicant further argued that “a skill person would not be motivated to combined White and Sinha to arrive at the claimed invention”, the examiner respectfully disagrees. Sinha teaches most limitations of the claim 1, including the steps of obtaining a first set of data corresponding to interactions between a user and a digital assistant, second set of data correspond to interactions between the user and an application, and an error detection module 339 which process the first set of data and the second set of data to obtain a third set of data. The difference between Sinha and the claimed invention is 
 	Regarding claim 27, Applicant argued that Sinha does not teach or suggest “identifying/correcting digital assistant errors by identifying similarities between digital assistant tasks and application performed tasks. On the contrary, Sinha teaches at [0099] that the error detection module 339 monitors actions taken by the user after the user cancels an action with the digital assistant. As a specific example,  a user may ask the digital assistant “Call Philippe,”, and the digital assistant may response by saying “Calling Phil” (e.g., because the digital assistant did not properly understand the speed input). The user may quickly cancel the telephone call to Phil, and then proceed to manually initiate a telephone call with a contact name Philippe. The error detection module 339 also learns correct actions to take in response to the post-cancellation interactions. For example, the digital assistant can learn that because the user ultimately initialed a telephone call with a contact named Philippe, the user’s input “Call Philippe” referred to that contact, rather than the “Phil” that was initially identified by the digital assistant. The error detection module 339 (i.e., the set of executable instructions) 
	Applicant further argued that “much less does Sinha teach or suggest receiving “instructions for identifying” such similarity from a “remote device”.  On the contrary, as discussed in the rejection of claim 1 above, White teaches the tracking scripts 34 to track user’s interactions with applications on a user device can be received from a remote server. Sinha’s error detection module 339, as modified by White, can be downloaded from remote server in case the user device does not include such error detection module.

	In light of the foregoing arguments, the 35 U.S.C 103 rejections should be sustained.








Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116.  The examiner can normally be reached on Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
June 10, 2021